Citation Nr: 1818102	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  11-02 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The matter was subsequently transferred to the RO in Huntington, West Virginia.

A December 2016 decision denied, in pertinent part, the Veteran's claim for service connection for PTSD.  The Veteran appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2017 Joint Motion for Remand (JMR), the parties moved to vacate and remand the portion of the Board's decision addressing this issue.  A Court Order later granted the JMR and remanded the case to the Board for action consistent with the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the Board finds that additional development is required prior to adjudication of the Veteran's claim.

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent / recurrent symptoms of a disability may be associated with the Veteran's service or with another service-con disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran received a VA examination in July 2009.  The examiner concluded that the Veteran did not present with a valid Criterion A stressor or a full constellation of symptoms for a diagnosis of PTSD.  Instead, the Veteran reported symptoms that the examiner found to be consistent with depressive disorder.  The examiner attributed the Veteran's impairment of function to his longstanding history of alcohol abuse/dependence.  The examiner assigned Axis I diagnoses of alcohol dependence and substance-induced mood disorder.  This examination did not explain why the Veteran does not have a valid stressor and did not identify the constellation of symptoms that the Veteran is missing to support a diagnosis of PTSD.  

The Board notes that the Veteran received a VA examination in February 2017 and the examiner found that the Veteran reported a stressor that met Criterion A to support a diagnosis of PTSD.  It was determined that this stressor was related to the Veteran's fear of hostile military or terrorist activity.  However, the examiner opined that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD, and instead the Veteran was diagnosed with Unspecified Trauma Related Disorder ("UTRD"); Unspecified Depressive Disorder (secondary to UTRD); and Alcohol Use Disorder.  

The medical evidence reflects that the Veteran has reported symptoms of anxiety, irritability, sleep disturbance with nightmares, flashbacks, temper, depression, and relationship problems.  VA also determined that the Veteran had a verified PTSD stressor.   

Given this, the Board finds that additional development must be undertaken to evaluate the Veteran's claim.  Thus, a VA addendum opinion is warranted in attempt to clarify this matter and the claim must be remanded for this purpose.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an addendum medical opinion to be obtained by the examiner who conducted the February 2017 VA examination.  All pertinent evidence of record must be made available to and reviewed by the examiner.  A notation indicating this record review took place should be included in the examination report.  

The examiner should determine whether PTSD was present during the period of the claim, and the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder originated during service or is otherwise etiologically related to the Veteran's military service.

If the examiner determines that PTSD was not present during the period of the claim, the examiner must so state and explain why the diagnostic criteria for this condition have not been met during the period of the claim.  The examiner must specifically identify and discuss the evidence or medical findings that support a conclusion that the Veteran has not had PTSD at any time during the period of the claim.

A rationale for all requested opinions shall be provided.  If any required opinion cannot be provided, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Thereafter, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




